Case 3:19-cv-00346-DPM Document 84 Filed 01/15/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
NORTHERN DIVISION

IN RE ELIJAH AND MARY
STINY TRUSTS No. 3:19-cv-346-DPM

ORDER

The Court would appreciate some updates.

First, the Court needs a status report from the co-trustees on the
latest developments in this case. The report should cover the tax
returns, the apartments, the balances of the Bank of America and
Regions accounts, and the pending Stiny probate matter, Lawrence
County Case No. 38PR-19-82. The co-trustees should attach as exhibits
all filings in the probate case.

Second, the Court would appreciate an update from all parties on
disputed and agreed issues. The co-trustees should take the lead in
gathering and compiling this information from all parties.

Status reports due by 5 February 2021. The Court will hold a
status conference by video or telephone (or some combination thereof)

on 16 February at 3:00 p.m. CDT.
Case 3:19-cv-00346-DPM Document 84 Filed 01/15/21 Page 2 of 2

So Ordered.

>
TIAA ~f _, /}
WIE Vranstiell Yr.

D.P. Marshall Jr.
United States District Judge

 

 
